114 F.3d 1195
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Antonio L. SAN NICOLAS;  Victoria S.N. Abela;  Carlena S.N.Santos, Plaintiffs-Appellants,v.GUAM UNITED TRADING SERVICES AND FINANCES CO., INC.,Defendant-Appellee.
No. 95-16939.
United States Court of Appeals, Ninth Circuit.
Submitted May 7, 1997.*Decided May 15, 1997.

Before:  NORRIS, HALL and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
This is an appeal from the judgment of the Appellate Division, District Court of Guam, affirming the judgment of the Superior Court of Guam dismissing plaintiffs' 20-year old action with prejudice under Rule 41(b) of the Guam Rules of Civil Procedure.  Our review of the Appellate Division's construction of local law is de novo.  Territory of Guam v. Yang, 850 F.2d 507, 509 (9th Cir.1988) (en banc).  We affirm for the reasons set forth in the opinion of the Appellate Division, filed September 19, 1995.1


3
Plaintiffs' primary contention on this appeal is that Lynn v. Chin Heung Int'l, Inc., 852 F.2d 1221 (9th Cir.1988), "should be revisited and reversed."  Lynn held that, unlike the rule prevailing in the district courts of this Circuit, Guam's Rule 41(b) does not require "a warning of possible dismissal and the consideration of less drastic sanctions before a complaint can be dismissed for want of diligent pursuit."  Id. at 1222.   As a three-judge panel, we cannot overrule, or "reverse," a prior decision of this court.  Murray v. Cable Nat'l Broadcasting Co., 86 F.3d 858, 860 (9th Cir.1996), cert. denied, 117 S.Ct. 689 (1997).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit, except as provided by Ninth Cir.R. 36-3


1
 We also grant appellee's unopposed motion to strike certain extra-record representations regarding Mr. Lee from Appellants' Reply Brief